Citation Nr: 0827488	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-17 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a thoracic and 
lumbar spine disorder.


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California that denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1961 to February 1964, appealed the decision to the BVA.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the RO has denied both disorders at issue in this 
appeal on the basis that they preexisted service and were not 
aggravated during service.  However, the Board is of the 
opinion that the medical evidence of record is insufficient 
to decide the claims and that a further examination for both 
disorders is necessary.

With respect to the veteran's claim for service connection 
for hearing loss, the record appears to demonstrate that the 
veteran's hearing loss did, in fact, exist prior to service, 
despite the fact that no hearing loss was reported on the 
physical examination performed in November 1961 in connection 
with his entry into service.  And while the November 1961 
entrance examination indicted that the veteran's hearing was 
15/15 bilaterally for whispered voice, service medical 
records also include the results of an audiogram performed in 
December 1961, days after the veteran's actual entry into 
service that appears to document hearing loss.  In addition, 
during service the veteran reported that he had experience a 
degree of hearing loss since childhood.  In any event, the 
veteran served over two years before it was determined that 
his hearing loss precluded further service.  

It would thus appear that any hearing loss that preexisted 
service increased in severity during service, but this is a 
medical question.  The question then becomes whether any 
increase in severity of the veteran's hearing loss 
represented a chronic worsening of the disability or the 
natural progress of the disability, also a medical question.  
The veteran was afforded a VA examination in August 2005 in 
connection with his claim for service connection for hearing 
loss and the examiner concluded that the hearing loss shown 
on examination was due to factors other than service noise 
exposure because the veteran was not around any significant 
noise during service and he admitted having a bilateral 
hearing loss prior to entering service.

However, the veteran does not appear to have ever contended 
that his hearing loss was due to noise exposure.  
Furthermore, if the veteran did enter service with hearing 
loss, since he was eventually discharged from service due to 
that hearing loss, the VA examination should have addressed 
questions that included whether the preexisted hearing loss 
increased in severity during service, and if so, whether the 
increase in severity represented a chronic worsening of the 
disability or the natural progress of the disability.  Since 
these medical questions have not been addressed, another VA 
examination is necessary.

With respect to the claim for service connection for a 
thoracic and lumbar spine disorder, the Boar observes that no 
thoracic and lumbar spine disorder was noted on the service 
entrance examination.  The veteran's service treatment 
records show that in November 1962 he was seen for complaints 
of low back pain of one year duration with radiation down the 
left lower extremity.  The impression was of a possible 
herniated nucleus pulposus, but it appears that the examiner 
felt the diagnosis was doubtful.  A report of an x-ray of the 
lumbar spine taken in connection with that treatment 
indicated the lumbar spine was normal, except for 
sacralization of L5.  Service treatment records do not appear 
to contain any further notation regarding the back, and at 
the time of the veteran's separation from service clinical 
evaluation of the spine was normal.  

Following service, VA medical records dated in September 1972 
reflect that the veteran was seen with complaints of pain in 
the lower back with no history of trauma.  The diagnosis 
following the examination was of a congential deformity of 
the lumbosacral spine.  Subsequently when the veteran was 
seen by a private physician in November 1996 for complaints 
of left hip pain, the assessment was a lumbosacral muscle 
spasm with radicular pain in the left hip.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with this claim.  Given that the 
claim has been denied on the basis that the disorder existed 
prior to service and was not aggravated during service, the 
Board is of the opinion that since no thoracic and lumbar 
spine disorder was noted upon entry into service and that the 
veteran was seen for complaints during service, that a VA 
examination is necessary to address the medical questions 
presented in this claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  VAX-audio

2. VAX-back

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

